PER CURIAM:
Timothy R. Martin appeals the district court’s order denying his motion to vacate the arbitration award granted to Scott & Stringfellow, Inc. We have reviewed the record and find no reversible error. Accordingly, although we grant Martin’s motion to supplement his reply brief, we affirm for the reasons stated by the district court. Martin v. Scott & Stringfellow, Inc., No. 3:06-cv-00207-HEH, 2008 WL 706507 (E.D.Va. filed Mar. 13, entered Mar. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.